Citation Nr: 1613840	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956, and from January 1968 to December 1983.  The Veteran died in March 2010, and the appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded in September 2014 for further development, and is again before the Board for further appellate proceedings. 

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed. 

During his lifetime in February 2010, the Veteran submitted a claim for service connection for cancer and died during the pendency of the claim.  In March 2010, the appellant submitted a Form 21-534.  Because the Veteran had a pending claim for service connection at the time of death, and because the Veteran died after October 2008, the matter of substitution with respect to that claim has been raised in the March 2010 Form 21-534.  However, the matter regarding substitution has not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in March 2010, and the immediate cause of death was hepatic failure; the significant condition contributing to death was cholangiocarcinoma.  

2.  At the time of the Veteran's death, service connection was in effect for lumbar and thoracic spine arthritis; bilateral high frequency hearing loss; tinea pedis and unguium; right leg cellulitis; blepharitis; and hiatal hernia.

3.  The weight of the competent and probative evidence shows that the Veteran's fatal hepatic failure and cholangiocarcinoma were not etiologically related to service, to include as a result of his presumed exposure to an herbicide agent.  

4.  A disease incurred in or aggravated by service, including the Veteran's service-connected disabilities, did not contribute substantially or materially to cause or accelerate his death. 


CONCLUSION OF LAW

Hepatic failure and cholangiocarcinoma, the immediate and contributory causes of the Veteran's death, were not incurred in or aggravated by service, and the criteria for service connection for the cause of the Veteran's death have not been satisfied.   38 U.S.C.A. §§ 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Board Remand

In September 2014, the Board remanded the claim and directed the AOJ to make attempts to obtain the Veteran's complete terminal treatment records, and the AOJ obtained these records.  The Board also directed the AOJ to obtain the Veteran's service personnel records and outstanding VA treatment records, and the AOJ did so.  The Board also directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's fatal hepatic failure and cholangiocarcinoma were related to service and whether the disabilities for which the Veteran was service-connected at the time of death contributed to his death.  The AOJ obtained such an opinion in March 2015.  The Veteran's claim was readjudicated in an April 2015  supplemental statement of the case.  Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the issue of entitlement to service connection for the Veteran's cause of death, VA has a duty to notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the claimant of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The RO provided pre-adjudication notice by letter in June 2010.  The appellant was notified of how to substantiate the claim for service connection for the Veteran's cause of death, to include the explanations required under Hupp.  The appellant was also provided information regarding the allocation of responsibility between the appellant and VA, and information on how VA determines effective dates.  

The Board acknowledges that the June 2010 letter did not notify the appellant as to how VA determines disability ratings.  However, remand of the case to provide the appellant with information on how VA determines disability ratings would not possibly result in the provision of new information to substantiate the appellant's claim.  As such, remand of the case for notice as to how VA determines disability ratings is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  For these reasons, the Board concludes that VA has satisfied its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, a VA medical opinion was obtained in March 2015 to determine whether the disabilities that caused or contributed to the Veteran's death were related to service or whether the disabilities for which the Veteran was service-connected at the time of death contributed to his death, and the medical opinion provided sufficient information for the Board to make an informed decision regarding service connection for the Veteran's cause of death.  

Because there is no indication in the record that any other additional evidence that would possibly substantiate the claim is available and unassociated with the file, the Board concludes that VA has satisfied its duty to assist.

Service Connection for Veteran's Cause of Death

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In determining whether a service-connected disability contributed substantially or materially to death, the evidence must show that the it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) .

A disability may be service-connected if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.307(d) (explaining how the presumption of service incurrence may be rebutted). Here, the service personnel records show that the Veteran served in Vietnam for one day in January 1969,  and he is therefore presumed to have been exposed to an herbicide agent in service.  

The appellant contends that the Veteran's hepatic failure and cholangiocarcinoma were related to service, to include exposure to herbicides in service and exposure to parasites in service, and that therefore service connection for the Veteran's cause of death is warranted.  The Veteran died in March 2010.  The certificate of death shows that the Veteran's immediate cause of death was hepatic failure and that cholangiocarcinoma was a significant condition contributing to death.  No autopsy was performed.  



First, neither hepatic failure nor cholangiocarcinoma are not listed as a disability for which service connection may be presumed due to exposure to herbicides, and therefore service connection for the same is not warranted on a presumptive basis.  See 38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e).  

Second, the competent and probative evidence does not support a finding that the disabilities for which the Veteran was service-connected at the time of death either caused or contributed substantially or materially to the Veteran's cause of death.  During the Veteran's lifetime, he was service-connected for lumbar and thoracic spine arthritis, rated as ten percent disabling; bilateral high frequency hearing loss, rated as noncompensable; tinea pedis and unguium, rated as noncompensable; right leg cellulitis, rated as noncompensable; blepharitis, rated as noncompensable; and, hiatal hernia, rated as noncompensable.  See April 1984 rating decision.  There is no indication in the death certificate, the terminal treatment records, or remaining medical evidence of record that these service-connected disabilities caused or contributed substantially or materially to the Veteran's death.  See e.g., January 2010 treatment record from Hendrick Hospice Care (showing that the Veteran had a healthy and very active life until November 2009, when he began having abdominal pain and was diagnosed with gallstones and was later diagnosed with cholangiocarcinoma).  Further, the March 2015 VA medical opinion stated that the Veteran's lumbar and thoracic spine arthritis, bilateral high frequency hearing loss, tinea pedis and unguium, right leg cellulitis, blepharitis, and hiatal hernia did not contribute substantially or materially to the Veteran's death; did not combine to cause death; and, did not aid or lend assistance to the production of the Veteran's death from hepatic failure and cholangiocarcinoma.  This medical opinion has probative value because the opinion was rendered by a physician who based his opinion on his medical expertise and training and on a  review of the claims file.  

Further, there is no argument by the appellant that the Veteran's service-connected disabilities caused or contributed substantially or materially to the cause of death.  The Board also notes that the Veteran's service-connected disabilities of lumbar and thoracic spine arthritis, bilateral high frequency hearing loss, tinea pedis and unguium, right leg cellulitis, blepharitis, and hiatal hernia are not shown to materially affect a vital organ.  Further, though the Veteran was shown to have mid-back pain and hearing loss in the months prior to death, there is no evidence to indicate that the lumbar and thoracic arthritis, which involved muscular or skeletal functions, or the hearing loss materially affected other vital body functions.  See e.g., January 2010 to February 2010 treatment records from Hendrick Hospice Care (noting hearing loss and back pain).  For these reasons, the Board concludes that the evidence does not demonstrate that the Veteran's service-connected lumbar and thoracic spine arthritis, bilateral high frequency hearing loss, tinea pedis and unguium, right leg cellulitis, blepharitis, and hiatal hernia caused or contributed substantially or materially to or accelerate his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Third, the competent and probative evidence does not show that the Veteran's disabilities that caused or contributed to his death were incurred in or aggravated by service.  The appellant argues that the Veteran's hepatic failure and cholangiocarcinoma were related to exposure to herbicides and to exposure to parasites in service in Vietnam and Thailand.  See e.g., June 2011 appellant statement and attached newspaper article (noting that medical researchers have linked consumption of liver fluke with bile duct cancer [cholangiocarcinoma] and arguing that the Veteran ingested liver fluke); January 2011 notice of disagreement.  The appellant is certainly competent to testify as to her observations, the Veteran was certainly competent to testify as to his symptoms and observations, and the he Board acknowledges that the Veteran's service personnel records show that the Veteran served in Vietnam and Thailand.  

However, even if there is competent lay reports of record to indicate that the Veteran ingested liver fluke during service in Thailand and Vietnam, the Board considers the determinations as to whether hepatic failure and cholangiocarcinoma are etiologically related to service, to include as a result of herbicide exposure and alleged exposure to parasites, to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the appellant's and the Veteran's lay opinions that the Veteran's hepatic failure and cholangiocarcinoma were related to service are also not competent evidence, although their described observations may be useful to an expert in determining the cause or contributing conditions of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no evidence that the appellant has or the Veteran had medical expertise or training, the Board finds that their lay opinions that the Veteran's hepatic failure and cholangiocarcinoma were etiologically related to service, to include as a result of presumed herbicide exposure and alleged exposure to parasites, are of no probative value.  Also, because there is no report by the Veteran during his lifetime or by the appellant of actually observing his being infected with or ingesting parasites in service, the Board finds that the appellant's opinion that the Veteran was exposed to parasites that resulted in hepatic failure and cholangiocarcinoma is speculative at best and is of no probative value.  

On the other hand, the March 2015 VA medical opinion shows that the Veteran's hepatic failure and cholangiocarcinoma were not etiologically related to service, to include presumed exposure to herbicides and alleged exposure to parasites.  The VA physician opined that though cholangiocarcinoma, which resulted in hepatic failure, may have a predisposing factor of liver fluke from Asian countries, the evidence is against a finding that the Veteran ingested liver fluke that would have led to his subsequent development of cholangiocarcinoma that results from chronic and recurrent pyogenic cholangitis, given "the absence of any serologic testing during his terminal illness and no ova seen on the bile duct brushing with 10 ml's cloudy fluid obtain on 11/25/2009, which was microscopically reviewed with assessment of markedly atypical glands strongly suspicious for malignancy - but no ova or parasites seen."  




The VA physician also noted medical evidence showing that the Veteran was asymptomatic shortly before he presented with symptoms that led to his diagnosis of cholangiocarcinoma.  The VA physician noted that the evidence also does not show that even if the Veteran was asymptomatic, he could not have gone on to develop cholangiocarcinoma.  The VA physician opined that there is no evidence of infection with Opisthorchis viverrini and/or Clonorchis sinesis at any point in his lifetime, and he specifically notes that the Veteran had multiple endoscopic gastroduodenoscopy procedures during his terminal illness, and that gastroenterologists and oncologists would have recognized Opisthorchis viverinni and/or Clonorchis sinesis infection as potential causes for the Veteran's observed pyogenic cholangitis and his relatively rare cholangiocarcinoma.  

The March 2015 VA medical opinion has significant probative value because the opinion was rendered by a physician who based his opinion on his medical expertise and training and on thorough review of the Veteran's specific medical history, review of the claims file, the Veteran's and appellant's lay statements, and medical literature, and the physician provided clinical rationale to support his opinion.  The opinion addressed all relevant medical questions and is uncontradicted by the remaining medical evidence of record.  The Board acknowledges that there is evidence of record that indicates a general causational relationship between consumption of liver fluke and cholangiocarcinoma in Thailand and Vietnam.  See e.g., June 2011 appellant statement and attached newspaper article; January 2011 notice of disagreement.  However, because this evidence does not address or take into account the Veteran's specific medical history, this evidence is of little probative value and is therefore outweighed by the March 2015 VA medical opinion that is specific to the Veteran's history.  


It is also noted that there is no lay argument and no medical evidence to indicate that the Veteran's hepatic failure and cholangiocarcinoma manifested until decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised); see e.g., May 2014 appellant statement (arguing that the medical research shows that cholangiocarcinoma manifests later in life, between 60 and 70 years old); January 2010 treatment record from Hendrick Hospice Care (showing that the Veteran had a healthy and very active life until November 2009, when he began having abdominal pain and was diagnosed with gallstones and was later diagnosed with cholangiocarcinoma); January 2010 treatment record from Hendrick Cancer Center (noting that Veteran "had really been in good health until this recent diagnosis [of gallstones and cholangiocarcinoma]").  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding of a causal relationship between the Veteran's fatal hepatic failure and cholangiocarcinoma and his service, to include as a result of presumed exposure to herbicides and alleged exposure to parasites.  Accordingly, service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board is sympathetic to the appellant's claim, and in denying the claim does not intend to diminish the Veteran's service to his country.  However, for the above reasons, the Board concludes that the preponderance of the evidence is against a finding that a disability incurred in or caused by service caused or contributed substantially or materially to the Veteran's death.  As the preponderance of the evidence is against the claim of service connection for the Veteran's cause of death, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


